BY THE COtTIlT.
The first assignment of errors in- this case alleges that the writ summons the defendant to appear in the District Court of Muscatine county while the venue in the declaration is laid in Johnson county. This is a matter of form which might have been set right by special demurrer, but furnishes no ground for disturbing the judgment!
The other point, that the judgment being upon a promissory note by default no writ of enquiry was awarded and no verdict rendered upon the Same is sufficiently answered by referring to the statute and to the case of Davis vs. Morford et al. just decided.
The judgment below will therefore be affirmed.,